In an proceeding pursuant to CPLR 7503 to stay arbitration of an uninsured motorist claim, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Trainor, R.), dated October 16, 1995, which, after a hearing, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The respondent was allegedly hit by a motorcycle on Friday, May 20,1994, treated in a hospital for approximately six hours, and released. The motorcycle left the scene and cannot be identified. The respondent testified that during the weekend which followed the accident, she required assistance from her husband and was unable to "get up alone”. On Monday, May 23, 1994, the respondent "felt a little bit better” and, assisted *602by her husband, travelled to the 43rd Precinct, where she reported the accident to the police. The uninsured motorist endorsement of the insurance policy pursuant to which the respondent filed a demand for arbitration required that the insured or someone on his behalf "shall have reported the accident within 24 hours or as soon as reasonably possible to a police * * * officer”. Under the circumstances, we conclude that the report was made within a reasonable time (see, Matter of Empire Mut. Ins. Co. [Samya], 99 AD2d 973). Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.